                                           Case 3:20-cv-01328-JD Document 49 Filed 08/04/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TREASURE ISLAND FORMER AND                          Case No. 20-cv-01328-JD
                                         CURRENT RESIDENTS, et al.,
                                   8                    Plaintiffs,                          ORDER RE MOTIONS TO DISMISS
                                   9             v.                                          Re: Dkt. Nos. 17, 18, 19, 22
                                  10
                                         TREASURE ISLAND DEVELOPMENT
                                  11     AUTHORITY, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court finds the pending motions to dismiss to be suitable for decision without oral
                                  14   argument, see Civil L.R. 7-1(b), and resolves them on the papers. Dkt. Nos. 17, 18, 19, 22.
                                  15          Defendant One Treasure Island’s request to dismiss the complaint on the basis of a pre-
                                  16   filing order against plaintiffs is denied. Dkt. No. 18. The order required plaintiffs Patterson and
                                  17   Sample to obtain leave of court before “filing any new action against persons who are officers,
                                  18   agents, or employees of the Roman Catholic Archbishop of San Francisco, A Corporation Sole or
                                  19   Catholic Charities CYO.” Patterson v. Goncalves, Case No. 14-cv-1311-CRB, Dkt. No. 26 at 9
                                  20   (N.D. Cal. Sep. 19, 2014) (“Patterson order”). The amended complaint in this case does not name
                                  21   the Roman Catholic Archbishop of San Francisco, A Corporation Sole, Catholic Charities CYO,
                                  22   or any of their officers, agents or employees. Dkt. No. 15. Defendant One Treasure Island does
                                  23   not contend otherwise, and mentions only indirect links to Catholic Charities that are too remote to
                                  24   warrant application of the pre-filing requirement. See Dkt. No. 18 at 1 (“Catholic Charities is a
                                  25   member organization of [One Treasure Island]” and “a former Catholic Charities officer . . . is
                                  26   now an officer of OTI”).
                                  27          In addition, the nature of the actions that gave rise to the pre-filing order is very different
                                  28   from the action here. See Patterson order at 2-3 (“Patterson and Sample filed separate but
                                            Case 3:20-cv-01328-JD Document 49 Filed 08/04/20 Page 2 of 3




                                   1   identical complaints against Defendants, alleging that Defendants ‘are illegally renting federal

                                   2   subsidized housing on Treasure Island to illegal immigrants illegally in the United States’ in

                                   3   violation of the Immigration and Naturalization Act.”). The present case contains no allegations

                                   4   about immigrants or immigration, and so is outside the scope of the Patterson order. Defendant

                                   5   One Treasure Island’s request for a new pre-filing order against plaintiffs is denied for lack of

                                   6   good cause.

                                   7          The other motions to dismiss, Dkt. Nos. 17, 19, 22, are terminated as moot because a

                                   8   review of the allegations in plaintiffs’ amended complaint, Dkt. No. 15, plainly shows they must

                                   9   be amended. Plaintiffs have named thirteen separate defendants, a mix of entities and individuals,

                                  10   and their only “factual” allegation against each of them is the conclusory assertion that each

                                  11   defendant was “aware that the levels of radiation on Treasure Island were significantly higher than

                                  12   the Navy disclosed to the public and that this Defendant also chose not to disclose this information
Northern District of California
 United States District Court




                                  13   to the Plaintiffs.” Dkt. No. 15 ¶¶ 30-38. As defendant One Treasure Island notes, plaintiffs do not

                                  14   explain where the alleged contamination is or how defendants might have had any knowledge that

                                  15   the Navy did not publicly disclose. Dkt. No. 19 at 4. The amended complaint also does not say

                                  16   anything about the point in time at which defendants might have had a duty to disclose this

                                  17   information to plaintiffs, in what context, and why, or how defendants failed. In short, plaintiffs’

                                  18   current allegations are so vague and perfunctory that they give defendants “little idea where to

                                  19   begin” in preparing a response to the complaint. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 565

                                  20   n.10 (2007). Plaintiffs have failed to allege “enough facts to state a claim to relief that is plausible

                                  21   on its face,” id. at 570, and have instead presented only conclusory allegations which the Court

                                  22   need not accept as true. In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  23          Plaintiffs may file an amended complaint by September 9, 2020. Plaintiffs are advised to

                                  24   focus and clarify their allegations and claims, and ensure that they state factual allegations against

                                  25   each named defendant. Otherwise, they are likely to face further, and potentially fatal, plausibility

                                  26   problems. Plaintiffs may not add new claims or defendants without prior approval by the Court.

                                  27   //

                                  28   //
                                                                                          2
                                           Case 3:20-cv-01328-JD Document 49 Filed 08/04/20 Page 3 of 3




                                   1          If defendants move to dismiss the amended complaint, they are directed to meet and confer

                                   2   to consolidate and streamline their briefing as much as possible.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 4, 2020

                                   5

                                   6
                                                                                                   JAMES DONATO
                                   7                                                               United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
